Exhibit 99.2 RAIT Financial Trust Provides Update on Comprehensive Strategy and Transformation Initiative to Enhance Shareholder Value PHILADELPHIA, PA — February 24, 2017 — RAIT Financial Trust (RAIT) (NYSE: RAS) today announced that its Board of Directors has approved a comprehensive strategy and transformation initiative to drive long-term revenue growth and enhance shareholder value. Pursuant to this initiative, following the strategy that RAIT began pursuing in 2016, RAIT will continue to transform into a more focused, cost-efficient and lower leverage business concentrated on its core commercial real estate lending business. In connection with executing its strategy and transformation initiative, RAIT has identified several key priorities designed to differentiate RAIT, improve RAIT’s margins and enhance shareholder value over time by delivering stable and repeatable risk-adjusted returns. Our transformational strategy is focused on the following priorities: • Focus RAIT’s business on our core middle-market commercial real estate lending business; • Opportunistically divest and maximize the value of RAIT’s legacy owned real estate (REO) portfolio and ultimately minimize our REO holdings; • Opportunistically divest and maximize the value of RAIT’s commercial property management business, including our Urban Retail property management business; • Optimize our capital structure and reduce our outstanding indebtedness; • Reduce our total expense base; • Reallocate our capital and cash proceeds from divesting our non-core assets into growing our core middle-market commercial real estate lending activities; and • Continue distributing cash to our shareholders on a regular basis through dividends. “We believe our strategy of transforming RAIT into a pure-play commercial real estate lender is the right strategy to differentiate RAIT, drive sustainable earnings and, ultimately, grow long-term shareholder value.” said Scott Davidson, RAIT’s Chief Executive Officer.“As we detail in our investor presentation and will discuss during our fourth quarter 2016 earnings call, we have achieved significant progress in 2016 in implementing our strategy and transformation initiative and look to carry that momentum into 2017.” Investor Presentation RAIT has posted to its website an updated investor presentation which provides key elements of RAIT’s comprehensive strategy and transformation initiative. The full presentation, which RAIT will be using with shareholders as part of RAIT’s ongoing program to meet with investors and solicit their views and opinions regarding its strategy for enhancing shareholder value, is available on RAIT’s home page and in RAIT’s investor relations website in the “Presentations” section.Shareholders and other stakeholders are encouraged to read the entire presentation. Conference Call
